Citation Nr: 1758155	
Decision Date: 12/15/17    Archive Date: 12/28/17

DOCKET NO.  11-03 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for chronic fatigue syndrome (CFS), to include as due to a qualifying disability under 38 C.F.R. § 3.317.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel



INTRODUCTION

The Veteran served on active duty from November 1981 to January 1985 and January 1985 to May 1991.  He served in Southwest Asia from September 2, 1990, to March 4, 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

In December 2011, the Veteran testified before a Decision Review Officer (DRO).  A hearing transcript is associated with the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

The Veteran served in Southwest Asia from September 2, 1990, to March 4, 1991.  VA received a claim for service connection for CFS in January 2010.  The Veteran argued that he had chronic fatigue "due to the nature of my MOS while on active duty."  He further suggested that his fatigue symptoms were possibly related to environmental exposures and/or vaccinations attendant to his Gulf War service (i.e. anthrax, mustard gas, chemicals from oil fires, and atrophene).  See Correspondence (January 2010).  Service treatment records reflect no complaints or findings for fatigue.  However, VA treatment records dated since 2010 reflect "other malaise and fatigue."  See Medical Treatment Record - Government Facility (February 2010).

Having carefully reviewed the record, the Board finds that remand is necessary to decide the appeal.  First, the Veteran reported that he was treated for 20 years by his private doctor.  Although this private doctor submitted a letter dated in March 2010, this letter was not accompanied by any treatment records.  As such, remand is necessary to request these outstanding treatment records.  Second, a VA examination for the purpose of ascertaining whether the Veteran has a confirmed diagnosis of CFS has not been conducted.  The April 2010 VA general examination is not a substitute for an appropriate diagnostic examination for CFS.  As such, remand is necessary for a new VA examination.

Lastly, the record shows that the Veteran requested a Board hearing in this appeal.  See VA Form 9 (February 2011).  However, between August 2014 and October 2017, correspondence sent by VA to the Veteran to an address has been returned as undeliverable (unable to forward) by the U.S. Postal Service.  Multiple notice letters to the Veteran indicating his hearing date and time are among the letters returned to VA as undeliverable to this same address.  Given that remand is necessary to develop the record, the Board believes that the Veteran should be given another opportunity to have a hearing in this appeal.  In this regard, the Board observes that the Veteran has a new mailing address associated with the record, which was used on a November 2017 VA notification letter.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request all outstanding pertinent treatment records for chronic fatigue and chronic fatigue syndrome from all sources identified by the Veteran to include Dr. H., provided that the Veteran provides the authorization for necessary release of medical records.  All attempts to obtain outstanding treatment records should be documented.  The Veteran should be notified if any records cannot be obtained and given the opportunity to provide those records himself.

2.  The Veteran should be scheduled for a VA examination by a physician using the most recent Disability Benefits Questionnaire for Chronic Fatigue Syndrome.  The claims file must be reviewed and the review noted in the report.  A complete medical history should be obtained.  All clinical findings should be reported in detail.  The examiner should answer the following questions:

(a)  Does the Veteran meet the diagnostic criteria for a diagnosis of chronic fatigue syndrome?  If not, why?

(b)  If the Veteran does not meets the diagnostic criteria for a diagnosis of "chronic fatigue syndrome," is it as likely as not (50 percent or greater probability) that the Veteran's complaints of fatigue are due to a "qualifying chronic disability" that became manifest during active duty between September 2, 1990, and March 4, 1991 (dates of service in Southwest Asia)?

(c)  Are there are objective indications of fatigue due to:
(i)  an undiagnosed illness; or 
(ii)  a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms?

The Veteran's history should be accepted as truthful unless otherwise shown by the record.  The physician should address the Veteran's theory that his fatigue is caused by exposure to environmental hazards (i.e. chemicals, burn pits, oil fires, etc.) and/or vaccinations attendant to service in the Gulf War (i.e. anthrax, and atrophene).  See Correspondence (January 2010).

A complete rationale for all opinions is required.  If an opinion cannot be expressed without resort to speculation, the physician should so indicate and discuss why an opinion is not possible.

3.  After ensuring any other necessary development has been completed, the AOJ should readjudicate the claims.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and given the requisite opportunity to respond before the case is returned to the Board.
 
By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

